Citation Nr: 0710785	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is legally entitled to Department of 
Veterans Affairs death benefits.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO). 

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for July 2006.  A notation 
associated with the claims file indicates that the appellant 
did not appear for this hearing.  Since she failed to report 
for the hearing or provide an explanation for her absence, 
and has not requested that the hearing be rescheduled, her 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

The authorized component of the Department of the Army 
certified that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.




CONCLUSION OF LAW

The requirements for legal entitlement to VA death benefits 
based on qualifying service of the appellant's deceased 
husband have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  Generally, a "veteran" is a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefore under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).



Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  The 
appropriate military authority must certify such service as 
qualifying.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203.

Analysis

In September 2004, the appellant filed an application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse based on her alleged 
status as the surviving spouse of a "veteran."

The appellant contends that her deceased husband had 
recognized guerrilla service and was wounded in action July 
1945.  She claims that her husband was the recipient of a 
Purple Heart.  

In support of her claim, she submitted an Office of the Civil 
Registrar certificate of her husband's death.  She also 
provided witness affidavits regarding her husband's alleged 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

The RO then requested verification of service from the 
authorized component of the Department of the Army.  In 
October 2004, the authorized component of the Department of 
the Army reported that the appellant's deceased husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In light of the above, the affidavits submitted by the 
appellant fails to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as this is not an 
official document of the appropriate U.S. service department, 
and the documents therefore are not acceptable as 
verification of the appellant's deceased husband's service 
for the purpose of establishing legal entitlement to VA death 
benefits.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department has determined that the 
appellant's deceased husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant legal entitlement to VA death benefits.






For these reasons, the appellant is not eligible for VA death 
benefits due to the lack of entitlement under the law.



ORDER

The appellant is not legally entitled to Department of 
Veterans Affairs death benefits, and the appeal is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


